LOAN AGREEMENT dated as of August 18, 2008 among DOUGLAS EMMETT 2008, LLC, a Delaware limited liability company, as Borrower, the LENDERS Party Hereto and EUROHYPO AG, NEW YORK BRANCH, as Administrative Agent ───── $365,000,000 ───── EUROHYPO AG, NEW YORK BRANCH, as Lead Arranger and Sole Bookrunner ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS 1.01 Certain Defined Terms 1.02 Accounting Terms and Determinations 1.03 Types of Loans 1.04 Terms Generally ARTICLE IICOMMITMENTS, LOANS, NOTES AND PREPAYMENTS 2.01 Loans 2.02 Funding of Loans 2.03 Several Obligations 2.04 Notes 2.05 Conversions or Continuations of Loans 2.06 Prepayment 2.07 Mandatory Prepayments 2.08 Interest and Other Charges on Prepayment 2.09 Release of Projects ARTICLE IIIPAYMENTS OF PRINCIPAL AND INTEREST 3.01 Repayment of Loans 3.02 Interest 3.03 Project-Level Account ARTICLE IVPAYMENTS; PRO RATA TREATMENT; COMPUTATIONS; ETC 4.01 Payments 4.02 Pro Rata Treatment 4.03 Computations 4.04 Minimum Amounts 4.05 Certain Notices 4.06 Non-Receipt of Funds by the Administrative Agent 4.07 Sharing of Payments, Etc ARTICLE VYIELD PROTECTION, ETC 5.01 Additional Costs 5.02 Limitation on Eurodollar Loans 5.03 Illegality 5.04 Treatment of Affected Loans 5.05 Compensation 5.06 Taxes 5.07 Replacement of Lenders ARTICLE VICONDITIONS PRECEDENT 6.01 Conditions Precedent to Effectiveness of Loan Commitments ARTICLE VIIREPRESENTATIONS AND WARRANTIES 7.01 Organization; Powers 7.02 Authorization; Enforceability 7.03 Government Approvals; No Conflicts 7.04 Financial Condition 7.05 Litigation 7.06 ERISA 7.07 Taxes 7.08 Investment and Holding Company Statu 7.09 Environmental Matters 7.10 Organizational Structure 7.11 Subsidiaries 7.12 Title 7.13 No Bankruptcy Filing 7.14 Executive Offices; Places of Organization 7.15 Compliance; Government Approvals 7.16 Condemnation; Casualty 7.17 Utilities and Public Access; No Shared Facilities 7.18 Solvency 7.19 Foreign Person 7.20 No Joint Assessment; Separate Lots 7.21 Security Interests and Liens 7.22 Leases 7.23 Insurance 7.24 Physical Condition 7.25 Flood Zone 7.26 Management Agreement 7.27 Boundaries 7.28 Illegal Activity 7.29 Permitted Liens 7.30 Foreign Assets Control Regulations, Etc 7.31 Defaults 7.32 Other Representations 7.33 True and Complete Disclosure 7.34 Reserved 7.35 For Own Account 7.36 Non-Foreign Status ARTICLE VIIIAFFIRMATIVE COVENANTS OF THE BORROWER 8.01 Information 8.02 Notices of Material Events 8.03 Existence, Etc 8.04 Compliance with Laws; Adverse Regulatory Changes 8.05 Insurance 8.06 Real Estate Taxes and Other Charges 8.07 Maintenance of the Projects; Alterations 8.08 Further Assurances 8.09 Performance of the Loan Documents 8.10 Books and Records; Inspection Rights 8.11 Environmental Compliance 8.12 Management of the Projects 8.13 Leases 8.14 Tenant Estoppels 8.15 Subordination, Non-Disturbance and Attornment Agreements 8.16 Operating Plan and Budget 8.17 Operating Expenses 8.18 Margin Regulations 8.19 Hedge Agreements 8.20 Reserved 8.21 Required Work ARTICLE IXNEGATIVE COVENANTS OF THE BORROWER 9.01 Fundamental Change 9.02 Limitation on Liens 9.03 Due on Sale; Transfer; Pledge 9.04 Indebtedness 9.05 Investment2 9.06 Restricted Payments 9.07 Change of Organization Structure; Location of Principal Office 9.08 Reserved 9.09 Leases 9.10 [Reserved] 9.11 No Joint Assessment; Separate Lots 9.12 Zoning 9.13 ERISA 9.14 Reserved 9.15 Property Management 9.16 Foreign Assets Control Regulations ARTICLE XINSURANCE AND CONDEMNATION PROCEEDS 10.01Casualty Events 10.02Condemnation Awards 10.03Restoration ARTICLE XICASH TRAP ACCOUNT 11.01Low DSCR Trigger Event ARTICLE XIIEVENTS OF DEFAULT 12.01Events of Default 12.02Remedies ARTICLE XIIITHE ADMINISTRATIVE AGENT 13.01Appointment, Powers and Immunities 13.02Reliance by Administrative Agent 13.03Defaults 13.04Rights as a Lender 13.05Indemnification 13.06Non-Reliance on Administrative Agent and Other Lenders 13.07Failure to Act 13.08Resignation of Administrative Agent 13.09Consents under Loan Documents 13.10Authorization 13.11Amendments Concerning Agency Function 13.12Liability of the Administrative Agent 13.13Transfer of Agency Function 13.14Documentation Agents ARTICLE XIVMISCELLANEOUS 14.01Non-Waiver; Remedies Cumulative 14.02Notices 14.03Expenses, Etc 14.04Indemnification 14.05Amendments, Etc 14.06Successors and Assigns 14.07Assignments and Participations 14.08Survival 14.09Reserved 14.10Right of Set-off 14.11Remedies of Borrower 14.12Brokers 14.13Estoppel Certificates 14.14Preferences 14.15Certain Waivers 14.16Entire Agreement 14.17Severability 14.18Captions 14.19Counterparts 14.20GOVERNING LAW 14.21SUBMISSION TO JURISDICTION 14.22WAIVER OF JURY TRIAL; COUNTERCLAIM 14.23Limitation of Liability 14.24Confidentiality 14.25Usury Savings Clause 14.26Cooperation with Syndication 14.27[Reserved] 14.29Financing Statements 14.30Severance of Loan 14.31 Additional REIT Provisions SCHEDULES: Schedule 1A - List of Projects Schedule 1B - Legal Descriptions of Projects Schedule 1.01(1) - Allocated Loan Amounts Schedule 1.01(2) - List of Applicable Lending Offices Schedule 1.01(3) - Appraised Values Schedule 1.01(4) - List of Commitments and Proportionate Shares Schedule 1.01(5) - Certain Eligible Assignees Schedule 1.01(6) - List of Environmental Reports Schedule 1.01(7) - List of Property Condition Reports Schedule 1.01(8) - List of Property Management Agreements Schedule 1.01(9) - Title Companies Schedule 1.01(10) Permitted Fund Transfer Schedule 7.04 - Financial Condition Events Schedule 7.05 - Pending Litigation Schedule 7.09 - Environmental Matters Schedule7.11 - Subsidiaries Schedule7.22 - Rent Roll Schedule 8.11 - List of Underground Storage Tanks Schedule 8.21 - Required Work Schedule 9.02 - Existing Liens Schedule 9.04 - Existing Indebtedness Schedule 9.12 - Existing Non-conforming Uses EXHIBITS: Exhibit A - Form of Assignment and Assumption Exhibit B - Form of Limited Indemnity and Guarantee Exhibit C - Form of Cash Trap Account Security Agreement Exhibit D - Form of Deed of Trust Exhibit E - Form of Environmental Indemnity Exhibit F - Form of General Assignment Exhibit G-1 - Form of Hedge Agreement Pledge (Required) Exhibit G-2 - Form of Hedge Agreement Pledge (Optional) Exhibit H - Form of Notes Exhibit I-Form of Project-Level Account Security Agreement Exhibit J-Form of Property Manager’s Consent Exhibit K-Form of Subordination, Non-Disturbance and Attornment Agreement Exhibit L-Notice of Conversion or Continuation Exhibit M - Form of Survey Certification Exhibit N - Form of Lease Information Summary Exhibit O - Form of Controlled Account Agreement LOAN AGREEMENT LOAN AGREEMENT dated as of August 18, 2008 by Douglas Emmett 2008, LLC, a Delaware limited liability company (the “Borrower”); each of the lenders (including Eurohypo (as hereinafter defined) in its capacity as a lender) that is a signatory hereto identified under the caption “LENDERS” on the signature pages hereto and each lender that becomes a “Lender” after the date hereof pursuant to Section 14.07(b) (individually, a “Lender” and, collectively, the “Lenders”); and EUROHYPO AG, NEW YORK BRANCH, as agent for the Lenders (in such capacity, together with its successors in such capacity, the “Administrative Agent”). RECITALS: A.Borrower is the owner of (a) a fee simple interest in and to that certain office building listed in Schedule 1A attached hereto known as 2001 Wilshire, in the City of Santa Monica, County of Los Angeles, State of California, on certain land more fully described in Schedule 1B-1 attached hereto (the “2001 Wilshire Project”), (b) a fee simple interest in and to that certain office building listed in Schedule 1A attached hereto known as 8383 Wilshire, in the City of Beverly Hills, County of Los Angeles, State of California, on certain land more fully described in Schedule 1B-2 attached hereto (the “8383 Wilshire Project”) (c) a fee simple interest in and to that certain office building listed in Schedule 1A attached hereto known as 9100 Wilshire, in the City of Beverly Hills, County of Los Angeles, State of California, on certain land more fully described in Schedule 1B-3 attached hereto (the “9100 Wilshire Project”), (d) a fee simple interest in and to that certain office building listed in Schedule 1A attached hereto known as 15250 Ventura, in the City of Los Angeles, County of Los Angeles, State of California, on certain land more fully described in Schedule 1B-4 attached hereto (the “15250 Ventura Project”), (e) a fee simple interest in and to that certain office building listed in Schedule 1A attached hereto known as 16000 Ventura, in the City of Los Angeles, County of Los Angeles, State of California, on certain land more fully described in Schedule 1B-5 attached hereto (the “16000 Ventura Project”) and (f) a fee simple interest in and to that certain office building listed in Schedule 1A attached hereto known as Warner Corporate Center, in the City of Los Angeles, County of Los Angeles, State of California, on certain land more fully described in Schedule 1B-6 attached hereto (the “Warner Corporate Center Project”) (each of the 2001 Wilshire Project, the 8383 Wilshire Project, the 9100 Wilshire Project, the 15250 Ventura Project, the 16000 Ventura Project and the Warner Corporate Center Project and the Borrower’s rights to the land on which such office building projects are located, together with any air rights and other rights, privileges, easements, hereditaments and appurtenances thereunto relating or appertaining thereto, all Improvements (as hereinafter defined) thereon, together with all fixtures and equipment required for the operation thereof, all personal property related to the foregoing and the rights of the Borrower with respect to all other items described in the granting clause of the Deed of Trust relating to such office building and interest in land is referred to herein individually as a “Project” and collectively as the “Projects”). B.The Projects consist of six (6) improved office buildings containing approximately 1,397,182 rentable square feet (each such Project and all other improvements constructed on each Project being, individually and collectively, the “Improvements”). C.The Borrower has requested and applied to the Lenders for a loan in the aggregate principal amount of $365,000,000 in connection with the Projects for the purposes provided herein. D.The Lenders are willing to make such loans on and subject to the terms and conditions hereinafter set forth. NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency of which is hereby acknowledged, the parties hereto agree as follows: ARTICLE I DEFINITIONS AND ACCOUNTING MATTERS 1.01Certain Defined Terms.As used herein, the following terms shall have the following meanings: “2001 Wilshire Project” shall have the meaning assigned to such term in Recital A. “8383 Wilshire Project” shall have the meaning assigned to such term in Recital A. “9100 Wilshire Project” shall have the meaning assigned to such term in Recital A. “15250 Ventura Project” shall have the meaning assigned to such term in Recital A. “16000 Ventura Project” shall have the meaning assigned to such term in Recital
